Citation Nr: 1544424	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder as secondary to his service-connected disabilities.

2.  Entitlement to service connection for a bilateral hip disorder as secondary to his service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to May 1949, from June 1949 to April 1955, and from February 1957 to January 1963. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at hearing before the undersigned Veteran's Law Judge in September 2015.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the severe pain in his bilateral knees and bilateral hips are related to his service-connected bilateral ankle disability and degenerative disc disease of the lumbar spine with radiculopathy of the bilateral lower extremities.  The Veteran testified at the September 2015 Board hearing that his altered gait due to his service-connected back disability caused or aggravated his bilateral knee and hip disorders.  In light of the foregoing, the Board concludes that the Veteran should be provided with a VA examination and opinion.  


The Veteran also testified that he is currently receiving treatment for his knee and hip conditions at Murfreesboro and Nashville VA Medical Center (VAMC).  The RO/AMC should obtain any outstanding VA treatment records with respect to his knees and hips and associated them with the claims file. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records with respect to a bilateral knee disorder and/or bilateral hip disorder.  If the Veteran indicates that he has received private treatment for any of the claims on appeal, then attempt to obtain these records after securing the appropriate consent from the Veteran.

2. After completing the foregoing and associating any outstanding records with the claims file, schedule the Veteran for a VA examination by an appropriate specialist with respect to the service connection claims for bilateral knee and hip disorders.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any bilateral knee and/or bilateral hip disorder(s) found on examination or in the medical records are at least as likely as not (i.e., a fifty percent or greater probability) in part caused by or aggravated (chronically worsened) by the Veteran's service-connected disabilities to include his service-connected bilateral ankle disabilities and degenerative disc disease of the lumbar spine with radiculopathy of the bilateral lower extremities.  

The examiner should provide an explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  

3. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




